Title: To George Washington from James Warren, 2 September 1785
From: Warren, James
To: Washington, George



Sir,
Milton (near Boston) Septr 2d 1785

When I review the Scenes I pass’d through in the Course of a Revolution which will always distinguish the present Age, I reflect with great Pleasure, on those, which took Place when I was honour’d with your particular Friendship and Confidence. No Man has proferr’d a more Uniform Esteem and Respect for You, than I have, and if it is my Fault that a Correspondence once begun was not continued, it was more my Misfortune, and the same Cause which produc’d both Apologizes for the First, & in my Mind has alleviated the Last, I did fear giving You Trouble, & Interruption, when I knew You was engag’d in Matters of great Magnitude, Importance, and Difficulty, my Ambition then gave Place to the Feelings of Regard and Friendship. Mrs Washington’s Letter to Mrs Warren gives me the Pleasure of thinking I still possess your Recollection, and encourages me to write to You at a Time when you have more Leisure.
The War has ended with great Glory, and Advantage, to our Country, and while I congratulate You and America on this Event, I am sorry to have so many Reasons to deplore that Want of Justice, Publick Spirit, and good Policy which are necessary to make a proper Improvement of them; Our Finances are in a

wretched Situation, and Publick Credit of Course on a bad Footing, and these may finally have a fatal Effect on the Union, upon which every Thing depends. I am fully convinc’d that the Abilities of this Country properly exerted are quite equal to the Discharge of their present Debt, and the Provision for their future Security; & I wish exceedingly to see some General Measures adopted for those Purposes, for my own Part I could be willing to live in a Country, so amply provided with the Necessaries and Conveniences of Life as this is, with little or no Foreign Trade, but Commerce has become so necessary to the Power, Greatness, & Reputation of every Country, that it seems to claim our particular Attention, at least in a Degree subordinate to that of Agriculture. and I do not see how it can be conducted without being subject to some general Direction, nor in that Case can I conceive it can be cultivated to Advantage loaded & fetter’d with those Illiberal Duties and Restrictions, calculated to raise a Revenue, which now in various Degrees employ the several Legislatures and distract the whole System. It is Notwithstanding some Consolation, that however the Politicks of America are conducted (if not bad in the Extreme) the Nature of Things, and the prevailing Disposition for Improvements, will make Us a Great and probably happy People. Your great Plan for opening a Large and Extensive Internal Navigation in Virginia will be to future Generations a standing Monument of the Spirit and Enterprize of the present Age. And while they enjoy the Blessings and Advantages derived from it, they must recollect with Gratitude those who contrived and executed it. After all Agriculture is the great Basis upon which the whole Fabrick of Greatness, and Happiness, however constructed and put together, must stand. and it affords no small Pleasure to see such a Spirit of Enquiry on that Subject prevailing. A Laudable Example is seen in Philadelphia. Some such Measures are thought of here, and although I hear nothing of that particular Kind from Virginia I presume Mount Vernon can exhibit many Instances of Improvement beneficial to the Country.
I have always flatter’d Myself with Hopes of seeing You in the Massachusetts after the Return of Peace. may I still expect that Pleasure? Mrs Warren joins Me in Respects & Compliments to

Your Lady & Yourself. I am, Sir with the greatest Esteem Yr most Obediet Hume Servt

Jas Warren

